EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Russell on 11/1/2021.
The application has been amended as follows: 
In claim 1 line 7, please add after the sling; -----a second strap system having a first strap arranged to extend about a first or ipsilateral shoulder on the first lateral side of the user, and a second strap extending from the first strap on a posterior side of the user and extending to the waist stabilizer, wherein the second strap system includes a junction arranged on the posterior side of the user to adjust a first end of the second strap relative to the first strap of the second strap system; -----.
Please cancel claim 7-8.
In claim 9 line 1, please delete “7” and replace with ----1----.
In claim 12 line 10, please add after waist stabilizer; ----- a second strap system having a first strap arranged to extend about a first opposed shoulder on the first lateral side of the user, and a second strap extending from the first strap on a posterior side of the user and extending to the waist stabilizer; ----.
Cancel claim 17.
In claim 18 line 1, please delete “17” and replace with ----12----.
In claim 19 line 1, please delete “17” and replace with ----12----.

Reasons for Allowance
Claims 1-6, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an shoulder harness adapted to secure to a sling on a first lateral side of a user having a first strap system having a first component arranged to extend about a second or contralateral shoulder of a user on a second lateral side of the user opposite the first lateral side, and a second component having a first end securing to the first component and said second component arranged to extend across an anterior side of the user such that a second end of the second component connects to the sling; a second strap system having a first strap arranged to extend about a first or ipsilateral shoulder on the first lateral side of the user, and a second strap extending from the first strap on a posterior side of the user and extending to the waist stabilizer, wherein the second strap system includes a junction arranged on the posterior side of the user to adjust a first end of the second strap relative to the first strap of the second strap system; a waist stabilizer arranged to encircle the user's waist and connect to the second end of the second component, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 12, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an orthopedic device having anterior or posterior sides and adapted for 
Ingimundarson et al. (9370440; 9572705; 9220625) discloses a spinal orthosis, however, Ingimundarson et al. do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an shoulder harness adapted to secure to a sling on a first lateral side of a user having a first strap system having a first component arranged to extend about a second or contralateral shoulder of a user on a second lateral side of the user opposite the first lateral side, and a second component having a first end securing to the first component and said second component arranged to extend across an anterior side of the user such that a second end of the second component connects to the sling; a second strap system having a first strap arranged to extend about a first or ipsilateral shoulder on the first lateral side of the user, and a second strap extending 
Ingimundarson et al. (9370440; 9572705; 9220625) discloses a spinal orthosis, however, Ingimundarson et al. do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an orthopedic device having anterior or posterior sides and adapted for securing over first and second opposed shoulders on first and second lateral sides of a user having a first strap system configured to extend about the first lateral side of the user and having first and second components, the first component arranged generally as circular in shape to extend about one of the first and second opposed shoulders, the second component having a first end secured to the first component and arranged to extend obliquely about 23/25 the user's anterior chest such that a second end of the second component secures to the waist stabilizer; a second strap system having a first strap arranged to extend about a first opposed shoulder on the first lateral side of the user, and a second strap extending from the first strap on a posterior side of the user and extending to the waist stabilizer; a splint connected to the waist stabilizer and the second end of the second component of the first strap system, in combination with the other elements (or steps) of the apparatus and method recited in the claims.

Brown (9,125,442; 7,871,338) discloses a sensory motor stimulation garment and method, however, Brown do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was an orthopedic device having anterior or posterior sides and adapted for securing over first and second opposed shoulders on first and second lateral sides of a user having a first strap system configured to extend about the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786